Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2021 has been entered.
2.	Claims 1-3, 6-13, and 15-23 are all the claims.
3.	Claims 1-3, 10-13, 15, 16, and 18-23 have been amended in the Response of 12/2/2021.
4.	Claims 1-3, 6-13, and 15-23 are all the claims under examination.
5.	Applicants amendment of the claims raises new grounds for rejection.

Information Disclosure Statement
6.	The IDS of 12/2/2021 has been considered and entered. The initialed and dated 1449 form is attached. The copy of ref #B1 is incomplete and is stricken on the 1449 form.

Withdrawal of Objections
Claim Objections
7.	The objection to Claims 1, 10 and 23 because of informalities is withdrawn. 

 
Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
8.	The rejection of Claims 2-3, 11-12, 15-16 and 18-22 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn.
	Applicants have amended all of the claims to recite "mouse-human chimeric or humanized 14.18 antibody" for compliance.

Double Patenting
9.	The rejection of Claims 
The terminal disclaimer filed on 12/2/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,840,566 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

10.	The rejection of Claims 
12/2/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,777,068 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

11.	The rejection of Claims 
The terminal disclaimer filed on 12/2/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,294,305 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

12.	The provisional rejection of Claims 
The terminal disclaimer filed on 12/2/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent that were to issue for Application No. 15/700,538 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

13.	The provisional rejection of Claims 
The terminal disclaimer filed on 12/2/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent that were to issue for Application No. 15/824,055 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

14.	The rejection of Claims 43 of co-pending Application No. 16/920,880 (Track One reference application US20200332021; IDS of 2/6/2020; now USPN 10,995,147) is withdrawn. 
The terminal disclaimer filed on 12/2/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,995,147 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
15.	The rejection of Claims 1, 6-9, 12 and 17 under pre-AIA  35 U.S.C. 102b as being anticipated by Raffaghello et al (Cancer Letters 197 (2003) (205-209) cited in the IDS 2/6/2020) as evidenced by Mujoo et al. (Cancer Res. 49 (1989) 2857-2861) cited in the IDS 2/6/2020) is withdrawn.
The antibody of the amended claims is a mouse-human chimeric or humanized 14.18 antibody, and neither of which are taught in Raffaghello’s in vivo test studies.
Applicants allege in Raffaghello, a study of the murine 14G2a antibody is tested in a mouse model. Applicants do not dispute that human cancer cells (i.e., human HTLA-230 NB) were used in the animal models of Raffaghello. Applicants have not shown by a preponderance of the evidence that the human cancer cell animal model does not correlate with results obtained in human patients. MPEP 2164.02 states in part: “CORRELATION: IN VITRO /IN VIVO
“In this regard, the issue of “correlation” is also dependent on the state of the prior art. In other words, if the art is such that a particular model is recognized as correlating to a specific condition, then it should be accepted as correlating unless evidence is presented that the model does not correlate. In re Brana, 51 F.3d 1560, 1566, 34 USPQ2d 1436, 1441 (Fed. Cir. 1995) (reversing the PTO decision based on finding that in vitro data did not support in vivo applications).”

16.	The rejection of Claims 1, 
The antibody of the amended claims is a mouse-human chimeric or humanized 14.18 antibody, and neither of which are taught in Mujoo’s in vivo test studies.
Applicants allege in Mujoo, a study of the murine 14.18 isotype-switched  antibodies are tested in a mouse model. Applicants do not dispute that human cancer cells (i.e., NMB-7 human neuroblastoma cell line) was used in the animal models of Mujoo. Applicants have not shown by a preponderance of the evidence that the human cancer cell animal model does not correlate with results obtained in human patients. MPEP 2164.02 states in part: “CORRELATION: IN VITRO /IN VIVO
“In this regard, the issue of “correlation” is also dependent on the state of the prior art. In other words, if the art is such that a particular model is recognized as correlating to a specific condition, then it should be accepted as correlating unless evidence is presented that the model does not correlate. In re Brana, 51 F.3d 1560, 1566, 34 USPQ2d 1436, 1441 (Fed. Cir. 1995) (reversing the PTO decision based on finding that in vitro data did not support in vivo applications).”

Rejections Maintained
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


17.	The rejection of Claims 1, 6-10, 12, 17 and 23 under pre-AIA  35 U.S.C. 102b as being anticipated by Zeng et al. (Molec. Immunol. 42 (2005) 1311-1319; cited in the IDS of 2/6/2020) as evidenced by Applicants specification and the HR-NBL-1/ESIOP study (Clincaltrials.gov (NCT01704716; "High Risk Neuroblastoma Study 1.8 of SIOP-Europe (SIOPEN)"; pp 1-17; 10/11/2012; PTO 892 form) is maintained.
	a) Applicants allege the antibody of the amended claims is a mouse-human chimeric or humanized 14.18 antibody, and neither of which are taught in Zeng.
	Response to Arguments
	Zeng teaches Ch14.18 is a human–mouse chimeric construct consisting of variable regions derived from the murine anti-GD2antibody 14G2a and constant regions of heavy and light chains from a human IgG1 molecule (p. 1312, Col 1). Ch14.18/CHO is expressed from CHO cell cells (p. 1312, Col. 2). Zeng reports the characterization and anti-neuroblastoma activity of the ch14.18/CHO mAb produced for the HR-NBL-1/ESIOP trial, in vitro and in vivo. (p. 1312, Col. 1).

b) Applicants allege in Zeng, a study of the ch14.18 antibody is only tested in a mouse model and not in human patients. 
Response to Arguments
Zeng reports the characterization and anti-neuroblastoma activity of the ch14.18/CHO mAb produced for the HR-NBL-1/ESIOP trial, in vitro and in vivo. (p. 1312, Col. 1).
Zeng reports the effects of ch14.18/CHO against the human NB cell lines SK-N-AS and Kelly in vitro. Figure 4 Effect of ch14.18 preparations in mediating complement-dependent cytotoxicity (CDC). Figure 5 Effect of ch14.18 preparations in mediating antibody-dependent cellular cytotoxicity (ADCC).
Zeng teaches the effect of treatment with chimeric anti-GD2-antibody ch14.18 on the consolidation of children older than 1 year with metastatic neuroblastoma was reported (Simon et al., 2004). Zeng teaches the effector function of the ch14.18 antibody  produced  for  the  HR-NBL-1/ESIOP  study  after recloning  the  plasmid  in  CHO  cells. Accordingly, the antibody was tested in human patients as evidenced by the trial specifically reciting the use of ch14.18/CHO antibody and where the trial is evidenced by the Zang reference, per se.
	The rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

18.	The provisional rejection of Claims 1-3, 6-13, and 15-23 on the ground of nonstatutory double patenting as being unpatentable over claims 28-47 of copending Application No. 17,190,792 (US 20210221909) is maintained for reasons of record.
Applicants allege in the Response of 12/2/2021 on p. 7 under section E that “Applicant files herewith a terminal disclaimer for the asserted patents and applications, rendering the rejection moot.” The 17/190,792 application is on the list of applications under provisional non-statutory double patenting on p. 6 for which an alleged terminal disclaimer has been filed. 
Close inspection of the terminal disclaimer filed on 12/2/2021 does not mention the ‘792 application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


19.	Claims 7-10 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claims 7 and 8 are indefinite and confusing for reciting “wherein the patient is not treated with a cytokine within the same treatment cycle” and “wherein the patient is not treated with IL- 2, and/or GM-CSF, and/or a cytokine within the same overall treatment period’”, respectively. The specification teaches that IL-2 and GM-CSF is a cytokine: [0056] In an embodiment, the one or more cytokines are selected from the group consisting of IL-2, GM-CSF, Granulocyte colony-stimulating factor (G-CSF), IL-12, and/or IL-15. Therefore, the exclusion of “a cytokine” in Claim 7 and 8 is redundant for the IL-2 cytokine of Claim 1.
b) Claim 8 is indefinite for reciting “treatment period” which lacks antecedent basis in depending from Claim 1 as drawn to “treatment cycle(s)” and for inconsistency with the other dependent claims reciting “treatment cycle.”
	c) Claim 9 recites improper Markush-like or closed language for reciting “is” in the context of “and/or” with respect to the species. Here the proper use of “is” is restricted to the alternative “or” and NOT “and.” MPEP 2117. Amending the claim to replace “and/or” with “or” could overcome this rejection.
	d) Claims 10 and 23 are technically improper and therefore indefinite for reciting “the humanized 14.18 antibody is ch14.18/CHO or ch14.18/SP2/0” and “wherein the humanized 14.18 antibody is ch14.18”, respectively. The structure for “ch14.18” is a mouse-human chimeric antibody:

    PNG
    media_image1.png
    247
    539
    media_image1.png
    Greyscale
. 
Also see Zeng et al. (Molec. Immunol. 42 (2005) at p. 1312, Col 1; IDS 2/6/2020) teaching:

    PNG
    media_image2.png
    86
    435
    media_image2.png
    Greyscale

Accordingly, it is inconceivable that the species for the “humanized 14.18 antibody” is ch14.18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


20.	Claim(s) 1-2, 6-10, 12, 16-17 and 23 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by ClinicalTrials.gov Accession No. NCT00026312, version 1, Jan 27, 2003 (posted) (IDS 12/2/2021).
	NCT00026312 teaches: 
a) The human clinical trial entitled: Randomized Study of Chimeric Antibody 14.18 (Ch14.18) in High Risk Neuroblastoma Following Myeloablative Therapy and Autologous Stem Cell Rescue; 
b) This partially randomized phase III trial studies isotretinoin with dinutuximab (ch14.18), aldesleukin, and sargramostim to see how well it works compared to isotretinoin alone following stern cell transplant in treating patients with neuroblastoma. Monoclonal antibodies, such as dinutuximab, may block tumor growth in different ways by targeting ceriain cells.
c) Actual Study Start Date @ - October 18, 2001; and
d) 
    PNG
    media_image3.png
    519
    882
    media_image3.png
    Greyscale

The treatment cycle of instant Claim 1 is anticipated by NCT00026312 where a cycle comprises 28 to 49 days and the mmunotherapy repeats every 28 days for 5 courses (i.e., treatment cycles) for the reference. The treatment cycle of Claim 1 is anticipated by NCT00026312 where aldeluskin (IL-2) is not within at least one cycle where the reference teaches its administration from days 0-3 and 7-10 during courses (cycles) 2 and 4. Under the BRI standard, the phrase “comprising administering a mouse-human chimeric or humanized 14.18 antibody to the patient in at least one treatment cycle, without administering IL-2 within the same treatment cycle,” is interpreted literally to mean that one treatment cycle form amongst any number does not include IL-2. Accordingly, the reference teaches out 5 cycles, that only 2 are combined with IL-2. (See instant Claim 1 and 17)
	e) NCT00026312 teaches administering isotretinoin (a retinoid) beginning day 11 of immunotherapy which falls within 28 days of a cycle. (see instant Claim 2);
	f) NCT00026312 teaches treating with GM-CSF in cycles 1, 3 and 5 but not all cycles so GM-CSF is excluded from some cycles. (see instant Claim 6);
	g) NCT00026312 teaches treating with IL-2 and GM-CSF in some cycles but not all cycles so a cytokine is excluded from some cycles. (see instant Claims 7 and 8);
	h) NCT00026312 teaches the cancer is neurblastoma, neuroblastoma stage 4, recurrent (relapsed) neuroblastoma. (see instant claim 9);
	i) NCT00026312 teaches the antibody is ch14.18. (see instant claims 10 and 23);
j) NCT00026312 teaches the antibody is given over 10-20 hrs on days 3-6. (see instant claim 12 which covers day 4 and 5); and
k) NCT00026312 does not teach giving morphine or analgesic (see instant claim 16). 

Conclusion
21.	No claims are allowed.
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643